In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Town of Pawling, dated August 4, 1996, which granted a special use permit for the construction of a radio tower to the respondent Thomas R. Nicks, the petitioners appeal from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), entered July 16, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petition was properly denied and the proceeding was properly dismissed (see, Matter of Sunrise Plaza Assocs. v Town Bd., 250 AD2d 690; see also, Matter of Twin County Recycling Corp. v Yevoli, 90 NY2d 1000). Ritter, J. P., Thompson, Pizzuto and McGinity, JJ., concur.